Citation Nr: 1829506	
Decision Date: 06/12/18    Archive Date: 06/27/18

DOCKET NO.  13-09 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 20 percent for left leg radiculopathy.

3.  Entitlement to a disability rating in excess of 10 percent for duodenal ulcer.

4.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from January 1970 to October 1971.

These matters come before the Board of Veterans' Appeals (Board) from RO decisions dated in June 2011, January 2013, and November 2013.  The Veteran provided sworn testimony in support of his appeal during an April 2014 hearing before the undersigned Veterans Law Judge.  In March 2015, the Board remanded the case for further evidentiary development.  

The issues of entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD causes impairment with reduced reliability and productivity; and difficulty in establishing and maintaining effective work and social relationships, throughout the entire time period at issue.  

2.  The Veteran's left leg radiculopathy results in moderate incomplete paralysis of the left femoral nerve throughout the entire time period at issue.

3.  The Veteran's duodenal ulcer symptoms are no more than mild in nature.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating, but not higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a disability rating greater than 20 percent for radiculopathy of the left femoral nerve are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2017).

3.  The criteria for a disability rating greater than 10 percent for duodenal ulcer residuals are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7305 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking higher disability ratings for all the disabilities listed on the title page.  He asserts all are under-rated, as he believes his impairment is greater than reflected by the currently-assigned ratings.  His representative has specifically requested that if the Board is unable to grant increased ratings, that the Veteran should have new VA examinations.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If a veteran has an unlisted disability, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (providing specific means of listing diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original or an increased rating, it is presumed that the veteran seeks the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, mental disorders are rated under a "General Rating Formula for Mental Disorders".  38 C.F.R. § 4.130.  The pertinent provisions of the General Formula are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  [30 percent]

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  [50 percent]

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  [70 percent]

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  [100 percent]  38 C.F.R. § 4.130, Diagnostic Code 9411.

The criteria set forth in the rating formula for mental disorders do not constitute an exhaustive list of symptoms, but rather are examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Other symptoms, and the effect of those symptoms on the claimant's social and work situation, must also be considered.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The VA has recently revised its regulations governing the evaluation of psychiatric disorders, to among other things, rely upon the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  80 Fed. Reg. 14308 (March 19, 2015).  However, the newly-revised criteria apply only to applications that were received by VA or that were pending before the agency of original jurisdiction on or after August 4, 2014.  These new provisions do not apply to claims pending before the Board on or before August 4, 2014.  In this case, the Veteran's appeal was initially certified to the Board in December 2013, so the prior regulation is applicable here. 

Service connection for PTSD was granted in a June 2011 RO decision, effective in January 2010.  A 10 percent disability rating was assigned at that time, but was subsequently increased to 30 percent, effective in January 2010.  Thus, the entire period from January 2010 to the present is before the Board at this time.

The report of an October 2011 VA examination reflects that the Veteran lived with his wife, and maintained relations with his son and daughter.  The Veteran estimated that his symptoms had remained about the same since the 2010 VA examination performed for the purpose of establishing service connection.  He reported that he spent his day doing housework and outside maintenance, as well as household or small item repairs for family and friends.  He stated he rarely socialized due to orthopedic pain.  He attended meetings at the American Legion but was not a member.  He reported he had "butted heads" with his prior boss, but was fired from his last job for missing work due to medical appointments.  He had feelings of detachment or estrangement from others, irritability, hypervigilance, exaggerated startle response.  He was depressed, anxious, and suspicious.  The examiner felt that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  The examiner noted that the Veteran presented with interpersonal difficulties, irritability, and a perceptual bias that are separate from his PTSD symptoms and are sufficient for a diagnosis of personality disorder.  The examiner also explained that, "this diagnosis is less likely than not to have been the result of, secondary to any other diagnosis, or to be aggravated by military active duty time.  His report of personal history suggests an onset during his adolescent years."

VA treatment records reflect the Veteran was receiving regular mental health therapy and taking medication for control of his PTSD symptoms during this period of time.  

The report of a June 2012 VA examination reflects that the examiner again deemed the Veteran had a personality disorder in addition to PTSD.  Again, the Veteran estimated that his symptoms had remained about the same in terms of intensity.  His symptoms included depressed mood, anxiety, interpersonal difficulties, irritability and suspiciousness.  

VA treatment records in 2013 reflect that the Veteran no longer wished to take psychotropic medication, that he had no suicidal or homicidal ideation, that he had nightmares and irritability.  He had good insight, judgment and memory.

According to a March 2014 VA treatment note, the Veteran had not been seen in the Mental Health Clinic during the past year, but he wanted assistance with his disability claim.  He denied suicidal or homicidal ideation.  He accepted some cognitive therapy in terms of goal setting and a discussion about healthy living.  He expressed frustration and increased irritability with his shoulder pain, dealing with the cable company, paperwork, and frustration with his declining vision.  He continued to have nightmares.

During the April 2014 hearing on appeal, the Veteran testified his main PTSD symptoms were depression, anger and not dealing with people or crowds.  He described frequent crying spells.  He described total estrangement from his sister.  He provided several examples of being quick to anger, with no patience, no attention, no concentration, and high frustration levels.  He described waking up screaming from his nightmares.  

The report of a May 2014 clinical examination obtained by the Veteran's former representative reflects diagnoses of depressive disorder, PTSD, and dementia or mild neurocognitive disorder.  This examiner deemed that the Veteran would be markedly limited in his ability to follow a schedule, to sustain ordinary routine without supervision, to work in coordination with others, to complete a normal workweek, to accept instructions and respond appropriately to criticism, to get along with co-workers or peers, and in the ability to set realistic goals and make independent plans.

According to the report of a June 2015 VA examination, the examiner identified PTSD with no other mental disorder.  The Veteran presented as irritable, having an impatient, somewhat critical outlook and manner, expressing frustration with the way his claims were being handled.  He reported his home life was about the same as in 2012.  He had been receiving mental health care, with medication, but ceased attending the mental health clinic after March 2014.  The examiner identified the Veteran's symptoms as depressed mood, anxiety, suspiciousness, mild memory loss, and disturbances of motivation and mood.  He had irritable behavior and angry outbursts, with little or no provocation typically expressed as verbal or physical aggression toward people or objects; hypervigilance, and exaggerated startle response, and feelings of detachment or estrangement from others.  The examiner also noted crying spells linked to traumatic memories, sleep disturbance not rising to the level of chronic sleep impairment, and self-critical brooding.  The examiner assessed that these PTSD symptoms cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Lastly, the examiner noted that "if the Veteran were to attempt to reenter the workforce, something which he firmly rejects, he would likely have to make a concerted effort to control his critical and angry remarks, with some difficulty tolerating a noisy or crowded workplace environment.  He appears to have worked a fairly full career until he left the workforce primarily because of physical impairments."  

The Veteran underwent a Social and Industrial Survey in December 2016.  He again expressed frustration with the VA and his disability ratings.  During a lengthy interview and discussion, the Veteran attributed his short temper to PTSD.  He described his four marriages, although he has been married to his current wife since 1982.  He stated he had not had any friends, social relationships or group memberships since Vietnam.  He stated he had had many jobs including assembly line work, maintenance work, long distance driving, and delivering furniture; keeping the longest job for about ten years.  He explained that he did not want to work because of irritability and physical problems, but that he had stopped working and started taking Social Security because he wife wanted him to do it.  He reported some stress about his finances, that he had filed for bankruptcy quite a few years ago, and that he was going to refinance his home with a VA loan to lower the interest rate on their mortgage.  

Applying the regulatory rating criteria to the facts of the Veteran's case, the Board concludes that a 50 percent disability rating is warranted, based upon the medical evidence and the Veteran's credible testimony.  Overall, the Veteran's PTSD appears to cause impairment with reduced reliability and productivity due to such symptoms as:  difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In reaching this conclusion, the Board observes that the medical evidence conflicts somewhat.  In particular, one of the VA examiners attributed the Veteran's irritability to a personality disorder, and a private examiner felt the Veteran had a memory disorder, or early dementia.  However, the more recent VA examiners have attributed both the irritability and the Veteran's mild memory impairment to his PTSD.  For purposes of this decision, the Board will also attribute these symptoms to his PTSD.  The Board also places emphasis upon the fact that none of the VA examiners, the private examiner, or his treating mental health providers have identified any symptom magnification whatsoever on the part of the Veteran; every medical comment on the topic indicates that the Veteran is a truthful historian without exaggerations.  

The Veteran's testimony during the hearing convinces the Board that his daily life and functioning is reduced by his PTSD, to the extent that he avoids many interactions.  His descriptions of his family relationships, anger, and irritability reflect greater social impairment than is contemplated by the 30 percent rating.  His medical records, including the examination reports reflect a similar level of symptomatology throughout the appeal period.  Especially as the Veteran himself has consistently stated his symptoms have remained the same throughout the appeal period, the Board holds that a 50 percent disability rating is warranted from January 2010 to the present.  

The preponderance of the evidence is against the assignment of a disability rating in excess of 50 percent, however.  The Veteran does not meet the criteria set forth for the assignment of a 70 percent rating or a 100 percent rating, as he does not manifest deficiencies in most areas or total occupational and social impairment in any way.  He is able to maintain some effective relationships, for example.  All of the medical records, in addition to his own statements and testimony reflect an ability to function mostly independently, appropriately, and effectively.  Furthermore, although the Veteran is not working, the expert consensus appears to be that he could maintain work with his level of PTSD impairment, although under favorable circumstances and in an environment which would allow him to manage his irritability.  In short, the 50 percent disability rating is more nearly analogous to his PTSD symptomatology.  A 50 percent rating, but no higher, is warranted.  

Left leg radiculopathy

Service connection for left leg radiculopathy as proximately caused by the Veteran's service-connected lumbar spine disability was granted in a November 2013 RO decision.  A 20 percent disability rating was assigned, representing moderate incomplete paralysis demonstrated by decreased sensation, effective in June 2013.  

According to the report of a June 2013 pain management clinic visit, the Veteran had weakness of 4/5 in his left leg, and sensory deficits in the L1 distribution on the left side with no sensory deficits on the right.  An August 2013 magnetic resonance imaging scan of the low back was interpreted as a "pretty normal scan."  

During the June 2015 VA examination, the Veteran had normal sensation to light touch (dermatome testing) from his upper thigh to his toes.  He did manifest moderate radiculopathy to his left leg, however.  The examiner specified that the femoral nerve was involved, radiating from the Veteran's lumbar spine.  The examiner specified that the Veteran does not have intervertebral disc syndrome and has no other neurological abnormalities related to his low back arthritis.  

In a December 2016 medical opinion based upon review of the Veteran's medical records, a Medical Director of VA's Compensation and Pension Service, opined that the Veteran's left leg radiculopathy was moderate in severity.  

The rating criteria under 38 C.F.R § 4.124a, DC 8520 evaluate neurologic impairment of the sciatic nerve.  DCs 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve, respectively.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, 40, and 60 percent are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve.  A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve:  the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8526, mild incomplete paralysis of the anterior crural (femoral) nerve, as well as neuritis (8626) and neuralgia (8726) of that nerve, warrants a 10 percent rating.  Moderate incomplete paralysis is assigned a 20 percent rating.  Severe incomplete paralysis of the femoral nerve warrants a 30 percent rating.  With complete paralysis of the femoral nerve, which warrants a 40 percent rating, there is paralysis of the quadriceps extensor muscles.  38 C.F.R. § 4.124a.

Peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at time excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123. 

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.

The Veteran's left leg radiculopathy is currently evaluated as "moderate" under the provisions of Diagnostic Code 8520.  However, careful review reveals that Diagnostic Code 8520 pertains to impairment of the sciatic nerve, while the Veteran's radiculopathy has been identified as involving the femoral nerve.  

The assignment of a Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the Board holds that the facts are clear and without doubt.  Because the Veteran's radiculopathy involves his femoral nerve, rather than his sciatic nerve, the disability should be rated under the provisions of Diagnostic Code 8526 rather than those of Diagnostic Code 8520.  Therefore, we will use Diagnostic Code 8526 in our analysis of the Veteran's left leg.  The RO will need to amend the rating in the Veteran's master record to reflect this correction.

Therefore, applying the provisions of Diagnostic Code 8256 to the facts of the Veteran's case, upon careful review, the Board holds that the currently-assigned 20 percent rating is more nearly analogous to his symptomatology.  First, we observe that his nerve involvement is wholly sensory in nature; he does not manifest any paralysis of his quadriceps extensor muscles.  Furthermore, no muscle atrophy has been observed, although muscle weakness at 4/5 was noted in June 2013.  The reviewing physician in December 2016 opined that the Veteran's left leg radiculopathy is moderate in severity.  Under these circumstances, the Board holds that the 20 percent rating under the provisions of Diagnostic Code accurately reflects his impairment.  The evidence does not rise to the level of a finding of severe radiculopathy.  The Veteran's medical treatment records provide further support for this holding.  The preponderance of the evidence is against the assignment of a disability rating greater than 20 percent.

We observe that the Veteran's representative has criticized the form used for the June 2015 VA examination on the basis that the examiner was not given the option of specifying "moderately severe" as a descriptor of the Veteran's radiculopathy.  The representative asserts that a remand is necessary to provide a more complete form.  The Board has considered this request and we find that no duty to assist violation has been committed, at least as applied to this particular case.  The subsequent December 2016 reviewer was not provided with a form to complete, rather was asked a question in memorandum form.  This reviewer specified that the Veteran's radiculopathy was moderate in nature, without the constraint of a multiple-choice form.  As the rest of the medical evidence supports the finding that the Veteran's radiculopathy is moderate in nature, the Board holds that the contents of one form, regardless of whether the form may have been inadequate, do not require a remand in this case.  


Ulcer

Historically, service connection for a duodenal ulcer was granted following the Veteran's discharge from service, based upon service treatment records showing a symptomatic duodenal ulcer.  As such the grant of service connection is protected from severance.  38 U.S.C. § 1159; 38 C.F.R. § 3.957.

The Veteran underwent successful surgery for the ulcer in 1988.  

The report of an October 2012 VA examination reflects that the Veteran has had rare ulcer symptoms since the 1988 surgery.  The examiner reviewed the Veteran's VA treatment records and noted he had consistently reported no heartburn, nausea, vomiting, abdominal pain, constipation, diarrhea, melena, rectal bleeding, loss or appetite, or weight loss.  He was taking medication for gastroesophageal reflux disease, however.  The examiner opined that there is no evidence of functional impairment related to the service-connected ulcer residuals.  

According to the report of a June 2015 VA examination, the Veteran reported that following his ulcer surgery in 1988, it had not bothered him at all.  He was not taking any medication for the ulcer.  He was not having ulcer symptoms, complications, or incapacitating episodes related to the ulcer. 

Duodenal ulcer disease is rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7305.  Under DC 7305, a 10 percent disability rating is provided when impairment is mild, with recurring symptoms once or twice yearly.  A 20 percent rating is warranted for moderate disability with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration; or with continuous moderate manifestations.  A 40 percent rating is warranted for moderately severe symptoms that are less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four of more times a year.  A 60 percent rating is warranted for severe symptoms where pain is only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  

In this case, the Veteran has no more than mild ulcer symptoms.  Fortunately, his 1988 surgery was successful, and he has not been troubled with ulcer symptoms since that time.  The preponderance of the evidence is against the assignment of a higher disability rating for duodenal ulcer residuals.  

The Board finds that the evidence regarding the Veteran's ulcer residuals is consistent throughout the record.  Therefore, the representative's request for a new examination simply because a higher disability rating is being denied will not be honored, as no breach of the VA's duty to assist is apparent

 
ORDER

Entitlement to a 50 percent disability rating for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating greater than 20 percent for radiculopathy affecting the left femoral nerve is denied.

Entitlement to a disability rating greater than 10 percent for a duodenal ulcer is denied.


REMAND

The Veteran was most recently provided with a VA spine examination for purposes of compensation in June 2015, pursuant to the Board's remand.  Since that time, two seminal Court holdings have affected the way VA evaluates orthopedic disabilities.  Therefore, another examination must be provided.  

As the case is being remanded, the Veteran's VA treatment records should be updated for the file, as well.

Because the adjudication of the Veteran's claim for TDIU may be affected by the grant reached above, and by the outcome of this additional development regarding the Veteran's lumbar spine disability, it is not ripe for Board review at this time.  Further adjudication will be deferred until after such development has been accomplished. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of all VA medical treatment and physical therapy afforded to the Veteran dated from January 2017 until the present.

2.  Afford the Veteran an appropriate VA examination to determine the nature and severity of his service-connected lumbar spine disability.

To comply with Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, to comply with the Court's decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. The VA examiner should provide a complete rationale for any opinions provided.

3.  After the development requested above has been completed, the RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


